Supreme Court Rule 44, Code 1940, Tit. 7 Appendix, requires an application for writ of certiorari to review or revise an opinion or decision of the Court of Appeals to be filed with the Clerk of this court within fifteen days after the Court of Appeals has acted upon an application for rehearing filed in that court. It also provides that the application for certiorari must be accompanied by a brief pointing out and arguing the point or decision sought to be revised and a certificate must be attached or embodied therein that a copy of said brief has been served on counsel for the other side, if the adverse party was represented by counsel in the Court of Appeals.
In the instant case the application for writ of certiorari was filed with the Clerk of this court within fifteen days from the date on which the Court of Appeals overruled petitioner's application for rehearing. However, the application was not accompanied by a brief as is required by Supreme Court Rule 44. The filing in this court of the briefs filed in the Court of Appeals is not a sufficient compliance with Supreme Court Rule 44, supra.
Because of the failure to observe the stated rule, the petition for certiorari must be dismissed. Birmingham Waterworks Company v. Edwards, 202 Ala. 503, 80 So. 791.
All the Justices concur.
Petition dismissed. *Page 251